DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 02 December 2020 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 15, 2021; April 01, 2021; May 11, 2021; July 23, 2021; August 24, 2021 and October 14, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

This Office Action is Non-Final.



Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Dhara et al. (WO 2018037353 A1) in view of  Muraleev et al. (US 2021/0010824 A1) further in view of O'Shea et al.  (US 2010/0030840 A1).

Regarding claims 1 and 11 Dhara discloses a method comprising:  accessing, by a network apparatus comprising a processor, a memory storing a geographic database, and a communication interface, information corresponding to one or more traversable map elements (TMEs) within a zone of interest from the geographic database (see Dhara page 2, paragraph 3, extracting by an encoding system road data related to the network of roads from one or more data sources, wherein the road data is normalized by the encoding system. Upon extracting the road data, the encoding system divides each road in the network of roads based on one or more predefined first parameters such that each road in the network of roads adheres to a first limit); 
determining, by the network apparatus, a respective category of a plurality of categories for each of the one or more TMEs based at least in part on the information corresponding to the TME (see Dhara, page 2, paragraph 3-page 3, paragraph 1, the encoding system groups the divided roads into one or more clusters based on one or more predefined second parameters, wherein the one or more clusters do not overlap); 
generating, by the network apparatus, a first category encoding data structure based at least in part on map version agnostic identifiers corresponding to TMEs determined to be in a first category of the plurality of categories (see Dhara, -page 3, paragraph 1, the processor groups the divided roads into one or more clusters based on one or more predefined second parameters, wherein the one or more clusters do not overlap. Furthermore, the processor identifies a major road in each of the one or more clusters based on one or more predefined third parameters; the encoding system identifies a major road in each of the one or more clusters based on one or more predefined third parameters, wherein each of the one or more clusters comprises not more than one major road. Upon identifying the major road, the encoding system verifies adherence of the identified major road in each of the one or more clusters to a second limit determined using one or more predefined second techniques. The second limit indicates predefined number of incident roads of the identified major road in each of the one or more clusters).
 Muraleev expressly discloses wherein the first category encoding data structure is a probabilistic data structure…; and providing, by the network apparatus (see Muraleev paragraph [0025], the segments of the sub-network from an origin location to identify a plurality of candidate parking routes, wherein each candidate parking route comprises a path of connected segments of the sub-network; herein the cost for a given parking route is based on the probability of the vehicle successfully finding a parking space on the parking route and the expected cumulative travel and walking time or distance to the destination location should a parking space be found along the parking route; see Muraleev paragraph [0027], A probability attribute can thus be associated with those segments indicative of the probability of there being a vacant space on the road (or portion thereof) represented by the segment. Data indicative of the walking time or distance to the destination location is also provided at least for the segments having at least one parking space associated therewith),
 the first category encoding data structure such that a mobile apparatus receives the first category encoding data structure (see Muraleev paragraph [0092], For example the invention may be implemented using a suitable computer system arranged to execute navigation software. The system may be a mobile or portable computer system, e.g. a mobile telephone or laptop).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Muraleev into the method of Dhara to have a probabilistic data structure.  Here, combining Muraleev with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to increase the probability of finding a parking space and thus reduce the time spent during the parking space search (see Muraleev paragraph [0019]). 

O'Shea expressly discloses data structure configured to not provide false negatives for TMEs within the zone of interest, (See O'Shea paragraph [0008], vehicle mounted satellite navigation devices, pedestrian hand-held personal digital assistants and other mobile communications nodes. In an embodiment, content discovery processes using data structures designed in particular ways and sent using a single packet enable nodes to identify files to be transferred whilst keeping overheads down. In an embodiment a first and a second data structure are used, each being formed from slightly different information about a subset of the files to be synchronized. In another embodiment a single tree-based data structure is used. A process for transferring data between two mobile communications nodes is also described; See O'Shea paragraph [0050], A Bloom filter comprises a bit array of certain length, where, for each items of a given set, the hash.sub.j(item).sup.th bit is set, for all hash functions in a given set of j hash functions. In order to check whether an item is present in the set, each hash.sub.j(item).sup.th is checked, and if each bit is set then the bloom filter is considered to contain the item. Bloom filters cannot yield false negatives, but they can yield false positives. In general there is a trade off between the number of items that can be encoded in a Bloom filter of a given length and the probability of false positives).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of O'Shea into the method of Dhara to have data structure configured to not provide false negatives.  Here, combining O'Shea with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to synchronize maps, traffic hot spot information and the like for vehicle mounted satellite navigation devices, pedestrian hand-held personal digital assistants and other mobile communications nodes. In an embodiment, content discovery processes using data structures designed in particular ways and sent using a single packet enable nodes to identify files to be transferred whilst keeping overheads down (see O'Shea paragraph [0008]). 

Regarding claims 2 and 12 Muraleev expressly discloses, wherein the information corresponding to the TME is a probability of finding parking along the TME or traffic information for the TME (see Muraleev paragraph [0021], a method of determining a parking route for a vehicle travelling on a road network within a geographic area, wherein at least some roads of the road network have at least one parking space associated therewith, the road network being represented by an electronic map comprising a plurality of segments representing the roads of the road network, each segment having one or more attributes associated therewith including a length attribute indicative of the length of the segment, and wherein at least the segments representing roads having at least one parking space have a probability attribute indicative of the probability of there being a vacant parking space on that segment).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Muraleev into the method of Dhara to have a probability of finding parking along the TME or traffic information.  Here, combining Muraleev with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to increase the probability of finding a parking space and thus reduce the time spent during the parking space search (see Muraleev paragraph [0019]). 

Regarding claims 3 and 13 Muraleev expressly discloses, wherein the plurality of categories are categories of likelihood to find parking along TMEs (see Muraleev paragraph [0021], a method of determining a parking route for a vehicle travelling on a road network within a geographic area, wherein at least some roads of the road network have at least one parking space associated therewith, the road network being represented by an electronic map comprising a plurality of segments representing the roads of the road network, each segment having one or more attributes associated therewith including a length attribute indicative of the length of the segment, and wherein at least the segments representing roads having at least one parking space have a probability attribute indicative of the probability of there being a vacant parking space on that segment).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Muraleev into the method of Dhara to have categories of likelihood to find parking along TMEs.  Here, combining Muraleev with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to increase the probability of finding a parking space and thus reduce the time spent during the parking space search (see Muraleev paragraph [0019]). 

Regarding claims 4 and 14 Muraleev expressly discloses, wherein the first category encoding data structure is one of a bloom filter or a subtree data structure ((see Muraleev paragraphs [0116]-[01119], The input for the parking route algorithm may suitably comprise, among other variables, any or all of: [0117] a directed graph representing the road network; [0118] destination location, as a vertex in the graph; [0119] current location, as a vertex in the graph (close to destination)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Muraleev into the method of Dhara to have categories of likelihood to find parking along TMEs.  Here, combining Muraleev with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to increase the probability of finding a parking space and thus reduce the time spent during the parking space search (see Muraleev paragraph [0019]). 

Regarding claims 5 and 15 O'Shea expressly discloses, wherein the subtree data structure is a prefix hash subtree or a prefix-compressed hash subtree (See O'Shea paragraph [0050], A Bloom filter comprises a bit array of certain length, where, for each items of a given set, the hash.sub.j(item).sup.th bit is set, for all hash functions in a given set of j hash functions. In order to check whether an item is present in the set, each hash.sub.j(item).sup.th is checked, and if each bit is set then the bloom filter is considered to contain the item. Bloom filters cannot yield false negatives, but they can yield false positives. In general there is a trade off between the number of items that can be encoded in a Bloom filter of a given length and the probability of false positives).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of O'Shea into the method of Dhara to have data structure configured to not provide false negatives.  Here, combining O'Shea with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to synchronize maps, traffic hot spot information and the like for vehicle mounted satellite navigation devices, pedestrian hand-held personal digital assistants and other mobile communications nodes. In an embodiment, content discovery processes using data structures designed in particular ways and sent using a single packet enable nodes to identify files to be transferred whilst keeping overheads down (see O'Shea paragraph [0008]). 

Regarding claims 6 and 16 Dhara discloses wherein generating the first category encoding data structure comprises: accessing map version agnostic information regarding each TME determined to be in the first category; generating a map version agnostic identifier for each TME determined to be in the first category; 
coding the map version agnostic identifier for each TME determined to be in the first category using at least one coding function; and generating the first category encoding data structure having as members the coded map version agnostic identifiers for each TME determined to be in the first category (see Dhara, -page 3, paragraph 1, the processor groups the divided roads into one or more clusters based on one or more predefined second parameters, wherein the one or more clusters do not overlap. Furthermore, the processor identifies a major road in each of the one or more clusters based on one or more predefined third parameters; the encoding system identifies a major road in each of the one or more clusters based on one or more predefined third parameters, wherein each of the one or more clusters comprises not more than one major road. Upon identifying the major road, the encoding system verifies adherence of the identified major road in each of the one or more clusters to a second limit determined using one or more predefined second techniques. The second limit indicates predefined number of incident roads of the identified major road in each of the one or more clusters).
Regarding claims 7 and 17 Muraleev expressly discloses, wherein the first category encoding data structure is provided such that the mobile apparatus receives the first category encoding data structure via a persistent connection established between the network apparatus and the mobile apparatus ((see Muraleev paragraph [0021], a method of determining a parking route for a vehicle travelling on a road network within a geographic area, wherein at least some roads of the road network have at least one parking space associated therewith, the road network being represented by an electronic map comprising a plurality of segments representing the roads of the road network, each segment having one or more attributes associated therewith including a length attribute indicative of the length of the segment, and wherein at least the segments representing roads having at least one parking space have a probability attribute indicative of the probability of there being a vacant parking space on that segment; see Muraleev paragraph [0092], For example the invention may be implemented using a suitable computer system arranged to execute navigation software. The system may be a mobile or portable computer system, e.g. a mobile telephone or laptop)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Muraleev into the method of Dhara to have categories of likelihood to find parking along TMEs.  Here, combining Muraleev with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to increase the probability of finding a parking space and thus reduce the time spent during the parking space search (see Muraleev paragraph [0019]). 

Regarding claims 8 and 18 O'Shea expressly discloses, generating, in accordance with a refresh rate, an update encoding data structure that provides an incremental update of TMEs determined to be in the first category; and providing the update encoding data structure via the persistent connection (See O'Shea paragraph [0030], When a file is updated a new certificate is required, with a new file hash and incremented version number. In general, version numbers are expected to be monotonically increasing, so, given two certificates for the same file, any device is able to determine which one is the newest).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of O'Shea into the method of Dhara to have data structure configured to not provide false negatives.  Here, combining O'Shea with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to synchronize maps, traffic hot spot information and the like for vehicle mounted satellite navigation devices, pedestrian hand-held personal digital assistants and other mobile communications nodes. In an embodiment, content discovery processes using data structures designed in particular ways and sent using a single packet enable nodes to identify files to be transferred whilst keeping overheads down (see O'Shea paragraph [0008]). 

Regarding claims 9 and 19 O'Shea expressly discloses wherein the update encoding data structure is generated to have as members the coded map version agnostic identifiers for TMEs determined to be in the first category at a first update time and that were not in the first category at a second update time, the first update time corresponding to an update comprising the update encoding data structure and the second update time corresponding to an immediately preceding update (See O'Shea paragraph [0030], When a file is updated a new certificate is required, with a new file hash and incremented version number. In general, version numbers are expected to be monotonically increasing, so, given two certificates for the same file, any device is able to determine which one is the newest).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of O'Shea into the method of Dhara to have data structure configured to not provide false negatives.  Here, combining O'Shea with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to synchronize maps, traffic hot spot information and the like for vehicle mounted satellite navigation devices, pedestrian hand-held personal digital assistants and other mobile communications nodes. In an embodiment, content discovery processes using data structures designed in particular ways and sent using a single packet enable nodes to identify files to be transferred whilst keeping overheads down (see O'Shea paragraph [0008]). 

Regarding claims 10 and 20 O'Shea expressly discloses, wherein the update encoding data structure is tested to ensure that no TMEs within the zone of interest that were determined to be in the first category at the second update time and determined to not be in the first category at the first update time satisfy the update encoding data structure (See O'Shea paragraph [0030], When a file is updated a new certificate is required, with a new file hash and incremented version number. In general, version numbers are expected to be monotonically increasing, so, given two certificates for the same file, any device is able to determine which one is the newest).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of O'Shea into the method of Dhara to have data structure configured to not provide false negatives.  Here, combining O'Shea with Dhara, which are both related to performing data processing, improves Dhara by providing system and method to synchronize maps, traffic hot spot information and the like for vehicle mounted satellite navigation devices, pedestrian hand-held personal digital assistants and other mobile communications nodes. In an embodiment, content discovery processes using data structures designed in particular ways and sent using a single packet enable nodes to identify files to be transferred whilst keeping overheads down (see O'Shea paragraph [0008]). 


Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164